Citation Nr: 0510673	
Decision Date: 04/14/05    Archive Date: 04/27/05	

DOCKET NO.  03-11 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chloracne.

2.  Entitlement to service connection for major depression, 
on a direct basis, or as the residual of exposure to Agent 
Orange.

3.  Entitlement to service connection for ulcerative colitis, 
on a direct basis, as the residual of exposure to Agent 
Orange, or due to certain unspecified lactose-based 
medications.

4.  Entitlement to service connection for benign prostatic 
hypertrophy, on a direct basis, or as the residual of 
exposure to Agent Orange.

5.  Entitlement to service connection for asthma, on a direct 
basis, or as the residual of exposure to Agent Orange.

6.  Entitlement to service connection for arthritis, on a 
direct basis, or as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971, with service in the Republic of Vietnam from 
August 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
This case has since been transferred to the jurisdiction of 
the VARO in Hartford, Connecticut.

In a rating decision of November 1997, the RO denied 
entitlement to service connection for chloracne.  The veteran 
voiced no disagreement with that decision, which has now 
become final.  Since the time of the November 1997 decision, 
the veteran has submitted additional evidence in an attempt 
to reopen his claim.  Following a de novo review of the 
evidence, the RO continued its denial of service connection 
for chloracne.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously-denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 5-92.  Because the RO has afforded the veteran a 
greater review on the merits of his claim than was otherwise 
warranted, the Board does not believe the veteran will be 
prejudiced by deciding his case at this time on a new and 
material basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In a decision of November 1997, the RO denied entitlement 
to service connection for chloracne.

2.  Evidence submitted since the time of the RO's November 
1997 decision either does not bear directly and substantially 
upon the specific matter under consideration, or it is 
cumulative or redundant, or it is not of itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Major depression is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of exposure to Agent Orange.

4.  Ulcerative colitis is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of exposure to Agent Orange.

5.  Benign prostatic hypertrophy is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of exposure to Agent Orange.

6.  Chronic asthma is not shown to have been present in 
service, or for a number of years thereafter, nor is it the 
result of exposure to Agent Orange.

7.  Arthritis is not shown to have been present in service, 
or for many years thereafter, nor is it the result of 
exposure to Agent Orange.



CONCLUSIONS OF LAW

1.  The decision of the RO in November 1997 denying the 
veteran's claim for service connection for chloracne is 
final.  38 U.S.C.A. §§ 1110, 7105 (West 2002).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for chloracne is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Major depression, claimed on a direct basis, or as the 
residual of exposure to Agent Orange, was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

4.  Ulcerative colitis, claimed on a direct basis, or as the 
residual of exposure to Agent Orange, was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

5.  Benign prostatic hypertrophy, claimed on a direct basis, 
or as the residual of exposure to Agent Orange, was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

6.  Asthma, claimed on a direct basis, or as the residual of 
exposure to Agent Orange, was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

7.  Osteoarthritis, claimed on a direct basis, or as the 
residual of exposure to Agent Orange, was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claim, as well as evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran was, in fact, 
provided notice in correspondence of May 2001 and January 
2002, prior to the initial AOJ decision in May 2002.  
Specifically, in letters of May 2001 and January 2002, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or submit any additional 
evidence that he wanted to have considered.

The veteran and his representative were also provided with a 
Statement of the Case.  This document furnished them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding the veteran's 
claims, and the requirement to submit evidence establishing a 
nexus between the disabilities at issue and some incident or 
incidents (including exposure to Agent Orange) of his period 
of active military service.  By way of this document, the 
veteran and his representative were also specifically 
informed of the cumulative evidence previously provided to 
the VA, or obtained by the VA on the veteran's behalf.  In 
point of fact, all of the aforementioned correspondence 
informed the veteran of the evidence that he was responsible 
for submitting, and what evidence the VA would obtain in 
order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.

Factual Background

At the time of a service entrance examination in October 
1969, the veteran gave a history of bronchial asthma.  
Reportedly, the veteran had experienced his last asthma 
attack at the age of 10.  On physical examination, the 
veteran's lungs and chest were entirely within normal limits.  
Radiographic studies of the veteran's chest were likewise 
within normal limits, and no pertinent diagnosis was noted.

In a service clinical record of January 1971, the veteran 
complained of stomach cramps and diarrhea.  Treatment was 
with medication.

A service clinical record dated in August 1971 reveals that 
the veteran was seen at that time for a rash on his body of 
one day's duration.  Treatment was with medication.

During the course of an inservice medical history in August 
1971, the veteran gave a history of asthma.

A service separation examination conducted in September 1971 
was negative for history, complaints, or abnormal findings 
indicative of the presence of any of the disabilities at 
issue.  Physical examination was essentially unremarkable, 
and no pertinent diagnoses were noted.

A private record of hospitalization dated in April 1975 
reveals that the veteran was seen at that time for problems 
with bronchial asthma.  At the time of admission, the veteran 
stated that he had been hospitalized as a young child for 
asthma.  Reportedly, at age 10, the veteran suffered a severe 
asthma attack, and was placed on bronchodilators.  
Approximately two weeks prior to his admission, the veteran 
reportedly began sneezing and experienced some wheezing and 
shortness of breath.  When questioned, he stated that he felt 
as if he could not breathe, and found it necessary to "sit up 
in bed."  Radiographic studies of the veteran's chest 
conducted during his hospitalization were consistent with a 
characteristic asthmatic configuration, with a bell chest, 
basal emphysema, a small heart, and compacted bronchovascular 
markings, but no active infiltration.  The pertinent 
diagnosis noted was asthma.

VA records of hospitalization dated in March and April 1976, 
and in April 1977, show treatment at that time for asthma.

VA records covering the period from October 1983 to March 
1990 show continued treatment for the veteran's asthma.  In 
an entry of mid-October 1983, the veteran gave a history of 
asthma as a child, with no problems since the age of 15, 
including during the veteran's years of military service.  
According to the veteran, his asthma had once again become a 
problem over the course of the past half-dozen years.  The 
pertinent diagnosis was asthma.

In an entry of December 1989, the veteran gave a history of 
asthma as a child, with improvement during his teenage years.  
According to the veteran, his problems with asthma had 
recurred following his discharge from the Army.

Received in May 1990 was a statement from the veteran's 
private physician indicating that, during the period from 
August to December 1960, the veteran had been followed for 
acute asthmatic bronchitis.  Additionally noted was that, in 
1961, the veteran had again been seen for problems associated 
with asthma.  Reportedly, at that time, his lungs were clear, 
and he was receiving no medication.

VA records covering the period from October 1994 to January 
1996 show treatment during that time for asthma and various 
skin problems.  In an entry of November 1995, the veteran 
gave a history of malignant melanoma in 1991, as well as 
basal cell carcinoma 2 to 3 years earlier.

On VA general medical examination in January 1996, the 
veteran stated that he had served as a weapons mechanic for 
13 months in the Republic of Vietnam, at which time he was 
exposed to Agent Orange.  According to the veteran, during 
the period in question, he was "directly sprayed" with that 
herbicide.

When questioned, the veteran complained of ulcerative 
colitis, asthma, and depression.  According to the veteran, 
he was intolerant to milk products, chocolate, and tomatoes.  
When questioned regarding his asthma, the veteran stated 
that, while he had been asthmatic as a child, he had "grown 
out of it" by the age of 13.  Reportedly, one year following 
Vietnam, in 1972, he experienced his first recurrence of 
asthma while in Arizona.  At that time, he was hospitalized, 
but never placed on a respirator.

When questioned regarding his skin problems, the veteran 
stated that he had suffered from a malignant melanoma, which 
had been excised entirely six years earlier.  Also noted was 
a basal cell carcinoma, which had been excised from his neck 
three years ago.

Finally, the veteran complained of depression.  However, he 
had never received treatment for this problem.  When further 
questioned, the veteran complained that he often felt down, 
and had no ambition.

On physical examination, the veteran's posture and gait were 
normal.  There were small pigmented nevi on the veteran's 
back, chest, arms, and legs, as well as severe acneform scars 
over his face, shoulders, back, and chest.  On examination of 
the veteran's respiratory system, he stated that, while he 
had suffered from asthma as an infant, he had outgrown it 
"until after Vietnam."  Reportedly, the veteran's most recent 
asthma attack had occurred a year ago.  At that time, the 
veteran was started on Prednisone, a medication he had used 
"on and off" over the course of the past 15 years.  On 
physical examination, the veteran's lungs were clear to 
percussion and auscultation.

On examination of his digestive system, the veteran gave a 
history of ulcerative colitis with bloody diarrhea.  
According to the veteran, his last bleeding episode had 
occurred three months ago.  On physical examination, no 
organs or masses were palpable, and there was no evidence of 
any tenderness.  Bowel signs were within normal limits.

On rectal examination, the veteran's prostate was somewhat 
enlarged.  Genito-urinary examination showed no evidence of 
kidney or bladder infection.  According to the veteran, he 
suffered from nocturia times three, with a somewhat smaller 
than normal stream.

On musculoskeletal evaluation, there was evidence of severe 
acneform scars of the face, chest, back, and shoulders.  Also 
noted were multiple half-inch scars over the veteran's chest 
and back, where a number of moles had been removed.

Noted at the time of examination was that the veteran was 
able to dress and undress without assistance, and to walk on 
his heels and toes.  Also noted was that the veteran was able 
to fully squat.  There was a good range of motion of all of 
the veteran's extremities, and an ankle X-ray was within 
normal limits.  No crepitation was present in the veteran's 
knees, and he was able to bend forward and touch the floor.  
While the veteran complained that his left ankle was weak and 
turned inward, his feet were normal.  The pertinent diagnoses 
noted were history of asthma and multiple allergies; history 
of ulcerative colitis, with no biopsies or endoscopy; history 
of Agent Orange exposure, with a history of malignant 
melanoma excised in 1990, dysplastic nevus; history of basal 
cell carcinoma of the left neck, excised in 1994; history of 
depression; and severe acneform scars.

On VA psychiatric examination in February 1996, the veteran 
complained of depression.  According to the veteran, on those 
occasions when he took increased dosages of Prednisone, his 
symptoms of asthma and ulcerative colitis improved.  However, 
he became more depressed.  When the veteran decreased his 
dose of Prednisone, his mood improved, but his other symptoms 
recurred.

When questioned, the veteran stated that he had suffered from 
depression "on and off" for the past 20 years.  Reportedly, 
when the veteran was depressed, he became lethargic and lost 
interest in everything.  While the veteran felt that his life 
was not worth living, he had never had any active suicidal 
thoughts.

When questioned regarding his Vietnam service, the veteran 
stated that, during that service, he suffered direct exposure 
to Agent Orange.  According to the veteran, he had been shot 
at by snipers, but never injured.  The veteran stated that he 
had been able to cope with his combat experiences in Vietnam.  
However, he had during that time been bullied by his supply 
sergeant who was apparently angry with the Army, and took it 
out on the veteran.  The veteran stated that he suffered from 
dreams about Vietnam.  However, these dreams had decreased in 
intensity, and he was no longer troubled by them.

On mental status examination, the veteran's eye contact and 
rapport were maintained.  He appeared slightly anxious, but 
was neither agitated nor hostile.  The veteran's speech was 
relevant, coherent, and spontaneous, and normal in both tone 
and volume.  His mood was depressed, and his affect was 
congruent with his mood.  At the time of examination, the 
veteran's thought form was normal, though the content was 
mainly of depression.  There was no evidence of any psychotic 
symptoms, nor did the veteran exhibit hallucinations, 
delusions, or thought disorders.  Cognitive functions, 
including orientation, memory, abstract thinking, numerical 
skills, and other parietal lobe functioning were 
satisfactory.  The pertinent diagnoses were chronic and 
recurrent major depressive disorder without psychosis; 
ulcerative colitis; asthma; and status post malignant 
melanoma.

In the opinion of the examiner, the veteran had been 
depressed "on and off" for the past 20 years, and appeared to 
be predisposed to this depression by his ongoing physical 
illness, including asthma, ulcerative colitis, malignant 
melanoma, and joint pain.

In a rating decision of November 1997, of which the veteran 
was notified, but with which he voiced no disagreement, the 
RO denied entitlement to service connection for chloracne.  
At the time of that decision, the RO noted that, while at the 
time of a VA examination in January 1996, there was evidence 
of acneform scarring of the veteran's face, shoulders, back, 
and chest, there was no objective evidence that the veteran 
had ever been afflicted with chloracne.

In July 2000, there was received the veteran's claim for 
service connection for ulcerative colitis, asthma, benign 
prostatic hypertrophy, depression, and arthritis.

In August 2000, there were received VA records covering the 
period from April 1975 to August 1989, showing treatment 
during that time primarily for asthma.

Received in October 2000 were VA records covering the period 
from September 1989 to September 2000, showing treatment 
during that time for various psychiatric, skin, and joint 
problems, as well as ulcerative colitis.  In a bone density 
report of April 1998, there were noted the presence of 
certain overlying osteophytic calcifications of the lumbar 
spine, in particular, at the level of the third lumbar 
vertebra.

In November 2000, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran stated 
that, in his opinion, his immune system might have been 
weakened by Agent Orange exposure, which might possibly have 
led to the development of ulcerative colitis and asthma.  
When questioned, the veteran complained of a left "tennis 
elbow" which had been present for the past 2 to 3 years.  
Also noted were problems with bilateral carpal tunnel 
syndrome for the past 10 years.  The veteran complained of 
stiffness in his lower back which occurred approximately once 
a year, lasting 1 to 2 months.  Also noted was a complaint of 
bilateral knee pain and weakness which had been present for 
the past 10 years.  The veteran's medical records showed that 
he had been involved in a motor vehicle accident 
approximately 30 years earlier, and had recovered well from 
an injury to his right knee.  Additional medical records 
showed that the veteran experienced problems with his right 
knee once or twice a year.

On physical examination, there was some tenderness in the 
left lateral epicondylar area, as well as tenderness in the 
common extensor tendon area at the wrist.  Wrist range of 
motion, as well as forearm and elbow ranges of motion, were 
within normal limits.  Regarding the veteran's carpal tunnel 
syndrome, there was no evidence of any sensory loss on 
pinprick test.  However, the veteran's handgrip was weak, 
bilaterally, when compared to the normal range of strength 
for someone his age.

Bilateral knee examination showed no evidence of any 
swelling, erythema, or increased temperature.  There was some 
tenderness in the bilateral patellar tendon, more so on the 
right than the left.  Range of motion measurements of the 
knees, however, were within normal limits.

Regarding the veteran's complaint of left ankle pain and 
tenderness, a left ankle examination was essentially within 
normal limits.

Examination of the veteran's back showed no evidence of any 
abnormal posture.  Range of motion was essentially normal in 
all directions, without pain or discomfort, and the veteran's 
movement was very active and strong.  At the time of 
examination, there was no evidence of any tenderness in the 
veteran's back.

In the opinion of the examiner, the veteran currently 
suffered from bilateral knee strain, more so on the right 
than the left.  According to the examiner, the veteran's 
obesity had some impact on his bilateral knee strain and 
pain.  However, it was additionally noted that ulcerative 
colitis might cause some joint pain, in particular, as 
regards reactive arthritis.  The examiner was further of the 
opinion that the veteran's back stiffness was possibly 
related to his ulcerative colitis.  Noted at the time of 
examination was that the veteran's use of steroids on a daily 
basis for the past 4 to 5 years might have caused some of his 
joint pain, in particular, in the knee and left ankle.  
However, there was no test to confirm this hypothesis at such 
an early stage of clinical symptomatology, which appeared 
presently to be "pretty minimal."  Finally, the examiner 
commented that, while there was some evidence of left lateral 
epicondylitis, the orthopedic examination was "essentially 
normal."

On VA genitourinary examination in November 2000, it was 
noted that the veteran's claims folder was available, and had 
been reviewed.  At the time of examination, the veteran gave 
a history of ulcerative colitis, depression, an excised 
melanoma, an excised basal cell carcinoma, asthma, acne, 
arthritis, and benign prostatic hypertrophy.  Currently, the 
veteran was taking a number of medications, including 
Terazosin.  The veteran's current voiding symptoms consisted 
of nocturia times 2 to 3, mild to moderate urgency, minimal 
hesitancy, an adequate stream without straining, and a 
sensation of complete emptying, with mild post-void 
dribbling.  When questioned, the veteran denied both 
hematuria and urinary tract infections.

On physical examination, the veteran's post-void residual was 
0cc by bladder scan, with no evidence of any inguinal 
adenopathy.  His penis, scrotum, and testes were 
unremarkable, and his urine was clear/orange colored.  At the 
time of examination, the veteran's prostate gland was 
50 grams, and both smooth and nontender.  A urinalysis showed 
no evidence of any blood, and the veteran's PSA was 3.5.

According to the examiner, the veteran had a 5- to 6-year 
history of lower urinary tract symptoms, with an enlarged 
prostate gland, for which he was receiving Terazosin three 
times per day, resulting in adequate control.  There was no 
evidence of hematuria or urinary tract infections, and the 
veteran's blood urea nitrogen and creatinine were within 
normal limits.  The veteran was able to empty his bladder 
completely, and his PSA was within normal limits.  In the 
opinion of the examiner, there was no evidence of any lower 
urinary tract symptoms which were service related.

On VA psychiatric examination, likewise conducted in November 
2000, it was noted that the veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
veteran gave a history of asthma as a child, which subsided 
in later adolescence.  According to the veteran, while in 
Vietnam, he experienced a "severe asthma attack," but was 
unable to get medication for it at the time.  The veteran 
gave a history of emotional problems which had reportedly 
begun in 1988, at which time the veteran became depressed 
over his physical difficulties and asthma.  At that time, the 
veteran reportedly sought out a psychiatrist, received one 
interview, and was given medication.  Because the veteran was 
fearful of the effects of the medication he was given, he did 
not follow through with the prescription.  In 1996, the 
veteran was reportedly seen for a short time for a "stress 
related physiological response," that is, colitis.  No 
further treatment of the veteran's emotional problems had 
been provided or sought.

On mental status examination, the veteran was essentially 
oriented, with no obvious indication of any organic brain 
impairment.  His general level of intellectual functioning 
appeared to be within the upper average limits.  The veteran 
seemed somewhat anxious, but expressed himself quite well.  
However, some of his history seemed "somewhat selective."  In 
describing his circumstances, the veteran expressed extreme 
frustration over his "abusive father."  He denied both 
delusions and hallucinations, and similarly denied any 
suicidal or homicidal ideation, plan, or intention.  No panic 
attacks were apparent, though the veteran reportedly did 
suffer from such attacks when he was severely asthmatic.  
Ideation was somewhat depressed, in particular, regarding 
expressions concerning the pointlessness of the veteran's 
life.  No significant memory problems were noted, though the 
veteran did complain of forgetting names and phone numbers.  
At the time of examination, there was no evidence of any 
sleep impairment.  The pertinent diagnoses were depressive 
disorder, not otherwise specified; ulcerative colitis; 
asthma; urinary problems; benign prostatic hypertrophy; and 
skin difficulties.  

On VA gastrointestinal examination in November 2000, the 
veteran gave a history of ulcerative colitis for the past 
8 to 9 years.  Physical examination showed the veteran to be 
in no acute distress.  Abdominal evaluation revealed no areas 
of tenderness, nor any evidence of organomegaly or masses.  
The clinical impression was of ulcerative colitis involving 
the veteran's entire colon.  Though the veteran's symptoms 
were well controlled, he required almost a maximal dose of 
medication to maintain control of his disease.  By that 
criteria, the examiner was of the opinion that the veteran 
suffered from severe ulcerative colitis.

In correspondence of June 2001, the veteran's aunt indicated 
that the veteran suffered from asthma and acne upon his 
return from Vietnam in 1971.  While according to the 
veteran's aunt, he suffered from asthma as a child, he was no 
longer troubled by that disorder in his teenage years.  
However, upon his return from service, the veteran once again 
became dependent on his asthma inhaler.  According to the 
veteran's aunt, he had a "normal case of teenage acne," which 
improved significantly after high school.  However, upon his 
return from Vietnam, the veteran's aunt was somewhat 
"surprised and concerned" to see that the veteran's acne was 
worse than ever.

In correspondence of June 2001, the veteran's father wrote 
that the veteran had suffered from asthma up until the age 
of 12, but had "grown out of it" by his teenage years.  
However, upon the veteran's return from Vietnam, he had 
started to experience problems with asthma.  The veteran 
additionally complained of digestive problems which developed 
into ulcerative colitis around or about 1991.  Also noted was 
a bad case of acne well into the veteran's thirties, which, 
according to his father, might be a symptom of dioxin 
poisoning.

In correspondence of June 2001, the veteran's brother 
reported that, following the veteran's return from Vietnam, 
he suffered from severe health problems.  According to the 
veteran's brother, when the veteran was "a kid," he suffered 
from asthma and acne, though asthma was no longer a problem 
by the time he was about 12 years old.  Reportedly, the 
veteran's acne "dried up" after high school, but returned 
when he came back from Vietnam.

Received in June 2001 were VA records covering the period 
from June 1996 to June 2001, showing treatment during that 
time for ulcerative colitis, and various other medical 
problems.  In an entry of February 2001, there was noted a 
history of benign prostatic hypertrophy, for which the 
veteran was receiving Terazosin four times a day with good 
control.  In an entry of March 2001, the veteran complained 
of lactose intolerance, with resulting lower abdominal cramps 
accompanied by bowel movements/diarrhea.  According to the 
veteran, his ulcerative colitis had been fairly controlled in 
the recent past, with 2 to 3 bowel movements per day.  
However, for the past two months, the veteran had been having 
symptoms similar to those present when he took milk products, 
that is, cramps and bloody diarrhea.  When questioned, the 
veteran stated that he had not been taking any milk products, 
though he had been taking nonsteroidal anti-inflammatory 
medication for osteoarthritis.  The clinical assessment was 
of poorly controlled ulcerative colitis.  Noted at the time 
was that the pharmacy had been contacted, and that lactose 
was, in fact, a filler in the generic formulation for 
Terazosin.  Accordingly, the veteran was advised to stop this 
medication.  In an entry of April 2001, it was noted that the 
veteran had been suffering from lower abdominal discomfort 
with acute worsening of diarrhea, which had resolved with a 
change from a lactose-containing formulation of Terazosin.

Received in July 2001 were various articles and a 
bibliography on the various effects of dioxin.

In May 2001, the veteran submitted a claim for service 
connection for chloracne.

In correspondence from the veteran's private physician dated 
in July 2001, it was noted that the veteran suffered from 
several serious medical conditions, for which he was 
currently under treatment.  According to the veteran's 
physician, these conditions had begun "during or shortly 
after" his military service in Vietnam.  According to the 
physician, while in Vietnam, the veteran was reportedly 
performing his job as an observer on a platform, during the 
course of which he was "regularly sprayed with Agent Orange."  
Reportedly, he would sit all day exposed to the sun, wet from 
the liquid chemicals which had been sprayed on him.  
According to the veteran's physician, he had told her that he 
would be "completely covered" in a muddy chemical mixture by 
the end of the day.

According to the physician, by the seventh month the veteran 
had suffered his first asthma attack.  By the end of his tour 
of duty, the veteran had developed chloracne, with infectious 
cystic lesions on his face, chest, and shoulders which 
persisted for almost 10 years before they resolved.  As a 
result, the veteran currently exhibited deep, pitted scars on 
his body.  As the veteran's physician understood from her 
review of the medical literature, chloracne was an 
identifiable occupational disease resulting from exposure to 
chlorinated hydrocarbons.

In the opinion of the veteran's physician, he was currently 
disabled with several serious medical conditions, including 
ulcerative colitis, an enlarged prostate, an arthritic 
condition, and asthma.  During his period of service, he had 
worked in the hot sun covered with dangerous chemicals for a 
period of months, and was now living with the results of this 
exposure.  In the opinion of the veteran's physician, his 
continued poor health was at least possibly caused by, if not 
probably caused by his exposure to Agent Orange while in 
Vietnam.

On VA dermatologic examination in September 2001, the veteran 
gave a history of Agent Orange exposure in 1970 and 1971, 
while in Vietnam.  According to the veteran, while he did 
have acne as a teenager, it was "nearly clear" prior to his 
departure for Vietnam.  However, while in Vietnam, he 
experienced a severe acne flareup.

On physical examination, there were multiple biopsy sites 
identified on the veteran's trunk.  However, there was no 
evidence of any recurrent pigmental lesions.  Nor were there 
any nodules under the scars which could be felt on palpation.  
On the veteran's face, back, and chest, there were open and 
closed comedones which were too numerous to count, as well as 
pitted acne scars and some bridging acne scars.  Nevi present 
numbered more than 100, and there were multiple 1- to 
2-millimeter pedunculated flesh-colored papules 
periorbitally.  The pertinent diagnoses were fairly severe 
acne-type scarring; history of melanoma, with no evidence of 
recurrence; history of basal cell carcinoma, with no evidence 
of recurrence; multiple benign-appearing nevi; and skin tags.

Received sometime prior to May 2002 were VA records covering 
the period from March 2001 to February 2002, showing 
treatment during that time for ulcerative colitis and asthma.

Analysis

The veteran in this case seeks service connection for 
chloracne, major depression, ulcerative colitis, benign 
prostatic hypertrophy, asthma, and arthritis.  In pertinent 
part, it is argued that all of the aforementioned 
disabilities had their origin during the veteran's period of 
active military service, including as a result of exposure to 
Agent Orange.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  However, once 
entitlement to service connection for a given disorder has 
been denied by a decision of the RO, that determination, 
absent disagreement by the veteran within a period of one 
year, is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision has become final, the 
claim can be reopened and reconsidered only where new and 
material evidence has been submitted with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for chloracne was filed in July 2001 and, as such, the prior 
version of 38 C.F.R. § 3.156(a) applies to his claim.  See 
38 C.F.R. § 3.156(a) (2004).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in conjunction with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision.  Hodge, at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In the present case, at the time of the RO decision denying 
entitlement to service connection for chloracne in November 
1997, there were on file the veteran's service medical 
records, as well as various VA treatment records and 
examination reports.  Those records clearly show that, while 
in 1996, there was some evidence of acneform scarring of the 
veteran's face, shoulders, back, and chest, there existed no 
evidence, either in service, or thereafter, of chloracne.  
Based on such evidence, and, in particular, the lack of any 
objective evidence of chloracne, the RO denied entitlement to 
service connection for that disability.  That conclusion was 
adequately supported by and consistent with the evidence then 
of record, and is now final.

Evidence received since the time of the November 1997 RO 
decision, consisting of various VA and private treatment 
records and examination reports, while "new" in the sense 
that it was not previously of record, is not "material."  
More to the point, since the time of the November 1997 
decision, the veteran has submitted no evidence demonstrating 
that he suffers from chloracne.  While in correspondence of 
July 2001, the veteran's private physician wrote that, 
following the veteran's tour of duty in Vietnam, he developed 
chloracne on his face, chest, and shoulders, that statement 
was clearly based exclusively upon history provided by the 
veteran, rather than a medical finding by the physician.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, is of limited probative value); see also 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  A similar history was also provided 
to the VA examiner in January 1996, and was considered by the 
RO in its 1997 decision.  Accordingly, this evidence is 
duplicative and/or cumulative in nature, and does not 
constitute new and material evidence sufficient to reopen the 
veteran's previously-denied claim.  Under the circumstances, 
the veteran's appeal must be denied.

Turning to the other issues currently on appeal, the Board 
once again notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service connected, even though 
there is no record of such disease during service:  chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus, or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (i.e., cancers of the lung, bronchus, 
larynx, or trachea), chronic lymphocytic leukemia, or soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2004).  These diseases shall become manifest to a degree of 
10 percent or more anytime after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii) (2004).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).

In the present case, service medical records fail to 
demonstrate the presence of any of the disabilities currently 
at issue.  While on service entrance examination in October 
1969, the veteran gave a history of bronchial asthma, it was 
noted at that time that the veteran's last asthma attack had 
occurred at the age of 10.  A physical examination of the 
veteran's lungs and chest (to include a chest X-ray) 
conducted at that time was within normal limits, and no 
pertinent diagnosis was noted.  While in January 1971, the 
veteran was seen for a complaint of stomach cramps and 
diarrhea, that episode was acute and transitory in nature, 
and resolved without residual disability.  At no time during 
the veteran's period of active military service, or at 
service separation, was there noted the presence of major 
depression, or of ulcerative colitis, benign prostatic 
hypertrophy, asthma, or arthritis.  In point of fact, the 
earliest clinical indication of the presence of chronic 
pathology relative to the issues on appeal is revealed by a 
private record of hospitalization dated in April 1975, almost 
four years following the veteran's discharge from service, at 
which time he received treatment for bronchial asthma.  Major 
depression, ulcerative colitis, and benign prostatic 
hypertrophy were first noted no earlier than January 1996, 
almost 25 years following the veteran's discharge from 
service.  Significantly, at no time have any of these 
disabilities been attributable to any incident of the 
veteran's period of active military service.

The Board acknowledges that, during the course of a bone 
mineral density examination in April 1998, there were noted 
certain overlying osteophytic calcifications (which is to 
say, arthritis) of the veteran's lumbar spine, in particular, 
at the level of the third lumbar vertebra.  However, at no 
time was this pathology attributed to any incident or 
incidents of the veteran's period of active military service.

The veteran argues that his current disabilities, if not 
directly attributable to service, are, in fact, the result of 
exposure to Agent Orange during his period of service in the 
Republic of Vietnam.  The evidence shows that the veteran 
served in Vietnam, and his exposure to Agent Orange is 
presumed.  However, with the exception of chloracne (service 
connection for which has been addressed on a different 
regulatory basis), those disabilities are not ones for which, 
under the applicable laws and regulations, service connection 
might be granted on a presumptive basis.  See 38 C.F.R. 
§ 3.309(e) (2004).  Although prostate cancer is on the list 
of presumptive disabilities, a benign enlarged prostate is 
not.  Thus, presumptive service connection based upon 
herbicide exposure is not warranted for these disorders.

Although these conditions are not included as a presumptive 
diseases, the veteran may still establish service connection 
for these disorders if the evidence shows that they are, in 
fact, caused by the veteran's exposure to Agent Orange.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran has presented an opinion in which his physician 
stated she believes the veteran's continued poor health is at 
least possibly caused by, if not probably caused by his 
exposure to Agent Orange while in Vietnam.  This opinion is 
speculative at best, and provides no reference to any 
medical/clinical studies supporting her opinion.  

Moreover, in accordance with section 3 of the Agent Orange 
Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has 
entered into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  Congress 
mandated that NAS determine, to the extent possible: (1) 
whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

Based on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of skin cancer, 
respiratory disorders other than certain respiratory 
cancers, gastrointestinal and digestive disease, cognitive 
and neuropsychiatric effects, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Because the 
determination made by the Secretary is based on an analysis 
by the NAS of the scientific literature pertaining to 
herbicide exposure and the development of disease, which is 
published in the Federal Register, that finding is highly 
probative.  

Conversely, the private physician did not provide any 
scientific studies in support of her speculative opinion 
that the veteran's "poor health" was "possibly" related 
to Agent Orange exposure.  Because her opinion is 
speculative, nonspecific, and lacks medical or scientific 
support, it is of low probative value.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his opinion goes to the 
weight and credibility of the evidence).  

Under the circumstances, and in the absence of competent 
medical evidence establishing a nexus between the 
disabilities at issue and the veteran's period of active 
military service, service connection must be denied.

In reaching this determination, the Board has given due 
consideration to the veteran's ancillary argument regarding 
his ulcerative colitis.  That argument is to the effect that 
certain unspecified lactose-based medications, while not 
causing the veteran's ulcerative colitis, are in some way 
responsible for aggravation of that disability.  In that 
regard, the Board notes that, where there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of a service-connected condition, the veteran may 
be compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  Regrettably, in the case at hand, 
whatever "aggravation" might have occurred was, in fact, the 
result of lactose-based medication prescribed for the 
veteran's nonservice-connected benign prostatic hypertrophy.  
Moreover, based on a review of the evidence of record, it 
would appear that the veteran's ulcerative colitis underwent 
no permanent increase in severity as a result of the lactose-
based medication temporarily prescribed for that disability.  
In fact, as of the time of outpatient treatment in April 
2001, whatever distress the veteran may have experienced as a 
result of the medication in question was described as 
"resolved."  Under such circumstances, the veteran's argument 
must fail.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for chloracne, the benefit 
sought on appeal is denied.

Service connection for major depression is denied.

Service connection for ulcerative colitis is denied.

Service connection for benign prostatic hypertrophy is 
denied.

Service connection for asthma is denied.

Service connection for arthritis is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


